Citation Nr: 1329570	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  11-02 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Neichole SJ Linhorst, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1967, and from February 1967 to February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2010 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1. The evidence is against a finding that the Veteran was 
exposed to herbicides during his military service, including 
service in Korea.

2. There is no competent and probative evidence that the 
Veteran's diabetes mellitus, type II is related to service.  

3. The Veteran's current diabetes mellitus, type II did not 
manifest within one year of his separation from service, so 
the evidence is against a finding of service connection due 
to manifestation of a chronic disease on a presumptive 
basis.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection 
for type II diabetes mellitus, to include as due to 
herbicide exposure are not met.  38 U.S.C.A. §§1101, 1110, 
1112, 1131, 5103(West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2012).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) states 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2012).  

As for the duty to notify, VA must notify claimants of the 
evidence that is necessary, or would be of assistance in 
substantiating their claims, and provide notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  The notice VA 
provides must inform the claimant of any information and 
evidence not of record: (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  38 
C.F.R. §3.159(b)(1); Pelegrini v. Principi, 18 Vet. App.  
112, 120 (2004).  

In this case, proper notice was provided to the Veteran in 
October 2009, prior to the initial adjudication of his claim 
in January 2010.  The content of the notice letter fully 
complies with requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran was notified of the evidence not of record that was 
necessary to substantiate the claim, and was told that he 
needed to provide the names of the persons, agencies, or 
other entities that had additional records to help decide 
his claim.  The notice informed the Veteran that the cause 
of disability is presumed for certain Veterans who have 
certain diseases, including those exposed to herbicides.  He 
was also informed that VA would attempt to determine what 
additional information was needed to process his claim, and 
that VA would schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and 
obtain private treatment reports as indicated.  As the 
content of the notice letter fully complies with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the Board concludes that VA satisfied its duties 
to notify the Veteran.  

VA also satisfied its duty to assist the Veteran in the 
development of his claim.  VA's duty to assist includes 
assisting the claimant in the procurement of service and 
other relevant records, and providing an examination when 
warranted.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

With regard to procurement of records, the RO associated the 
Veteran's service treatment records, service personnel 
records, and VA treatment records with the claims file.  
Private medical evidence from identified service providers 
was also associated with the claims file.  The RO also 
contacted the Joint Service Records Research Center (JSRRC) 
to obtain verification of exposure to herbicides since the 
Veteran claimed exposure in Korea.  Thus, the Board 
concludes that VA has made every reasonable effort to obtain 
all records relevant to the Veteran's claim.  

As for providing an examination when warranted, the United 
States Court of Appeals for Veterans Claims (Court) stated 
that "[i]n disability compensation claims, the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a 
decision on the claim.  Thus, there are four elements to 
review to determine if a medical examination is necessary."  
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006)(internal 
citations omitted).  

However, under 38 U.S.C.A. § 5103A(a)(2), the Secretary "is 
not required to provide assistance to a claimant ...if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004) (noting that "a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease").  When the Board decides whether a medical 
examination or opinion is necessary, it must provide a 
written statement of the reasons or bases for its 
conclusion.38 U.S.C.A. § 7104(d)(1); Duenas, 18 Vet. App. at 
517-18.  

In this case, the RO did not provide the Veteran with a VA 
examination since no reasonable possibility existed that 
such assistance would aid in substantiating the claim 
because the record does not contain evidence of an in-
service event, injury, or disease.  As explained in greater 
detail below, the record does not include evidence 
establishing an in-service event, injury, or disease because 
the record is against a finding that the Veteran was exposed 
to herbicides as a Forward Observer or while stationed on 
bases in Korea according to the unit histories of his 
battalions, the Veteran did not have any test results in 
service that indicated that he had diabetes mellitus, type 
II, and his condition was identified long after his exit 
from service and well after any applicable presumptive 
period.  Since there was no evidence of an in-service event, 
injury, or disease, a VA examination was not required to 
comply with the requirements of the VCAA.  

As VA satisfied its duties to notify and assist the Veteran, 
the Board finds that there is no further action to undertake 
to comply with the provisions of 38 U.S.C.A. § 5103, 5013A, 
or 38 C.F.R. § 3.159, and that the Veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claim.  

II. Merits of the Service Connection Claim

A. Methods to Establish Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.  

As for service connection on a presumptive basis due to 
herbicide exposure, 38 C.F.R. § 3.309(e) states that if a 
Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the listed diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  In addition, 38 C.F.R. § 3.307(a)(6)(ii) states 
that "diseases listed at § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service."  Finally, 38 C.F.R. § 3.307(a)(6)(iv) explains 
that "a veteran who, during active military, naval, or air 
service, served between April 1, 1968, and August 31, 1971, 
in a unit that, as determined by the Department of Defense, 
operated in or near the Korean DMZ in an area in which 
herbicides are known to have been applied during that 
period, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to 
any such agent during that service."  

Service connection may also be established under 38 C.F.R. 
§ 3.309(a) and 3.303(b) on a presumptive basis through 
evidence of a chronic disease shown as such in service (or 
within an applicable presumptive period under 38 C.F.R. § 
3.307) and subsequent manifestations of the same chronic 
disease, or if the fact of chronicity in service in not 
adequately supported, by evidence of continuity of 
symptomatology.  However, the United States Court of Appeals 
for the Federal Circuit has held that the provisions of 
38 C.F.R. § 3.303(b) relating to continuity of 
symptomatology can only be  applicable in cases involving 
those conditions explicitly recognized as chronic under 
38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013).  

If the evidence does not establish service connection on a 
presumptive basis, the Veteran can still establish service 
connection on a direct basis if he can show: "(1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service - the so-
called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004))  

Finally, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. §  5107; 
38 C.F.R. §  3.102; Gilbert v. Derwinski, 1 Vet. App.  49, 
53 (1990).  

B. The Veteran's Contentions

The Veteran seeks service connection for his current 
diabetes mellitus type II diagnosed in February 2002, as he 
contends in his claim that this condition was incurred due 
to exposure to Agent Orange while serving in Korea in 1968.  
The Veteran stated that he is not obese, he exercises on a 
regular basis, and he does not have a family history of the 
condition.  In his notice of disagreement in September 2009, 
the Veteran stated that he performed the duty of a Forward 
Observer on two occasions, where he spent a total of four to 
five days on the DMZ.  The Forward Observer was required to 
hike to the outposts located on the DMZ carrying food 
supplies, and the duty was rotated between the battalions 
and provided 365 days a year.  The Veteran stated that it 
was correct that his unit as a whole did not operate on the 
DMZ, but noted that the Seventh Division Artillery provided 
Forward Observers to outposts on the DMZ.  The Veteran 
stated that he did not know whether Agent Orange was or was 
not used at the outposts where he served, but indicated that 
the Second Division records would show which outposts were 
supported by the Seventh Division Artillery.  In an October 
2009 statement in support of his claim, the Veteran 
indicated that he was exposed to herbicides in the Korean 
DMZ from January 1968 to February 1969, and his compound was 
sprayed at that time.  In January 2011, the Veteran 
submitted a statement essentially identical to the statement 
submitted in September 2009 in his notice of disagreement.  



C. Analysis  

As for service connection on a presumptive basis due to 
herbicide exposure, the Board initially acknowledges that 
the Veteran has the present disability of diabetes mellitus, 
type II, diagnosed in February 2002 according to VA and 
private treatment records in the claims file, which was 
approximately 33 years post-service.  Diabetes mellitus, 
type II is one of the diseases listed in 38 C.F.R. 
§ 3.309(e) that may be service connected on a presumptive 
basis due to herbicide exposure, and the condition may 
manifest at any time post-service to a degree of 10 percent.  
The JSRRC was contacted in order to determine whether the 
Veteran was exposed to Agent Orange.  In January 2010, they 
reported the following:

We reviewed the 1968 and 1969 unit histories submitted 
by the 1st Battalion, 79th Artillery (1st Bn, 79th Arty).  
The histories document that the headquarters Battery 
was stationed in Camp Hartell, located approximately 
three miles from the Demilitarized Zone (DMZ).  The 
line batteries were stationed in Camp Paine, located 
approximately seven miles from the DMZ.  However, the 
histories do not document the use, storage, spraying, 
or transportation of herbicides.  In addition, the 
histories do not mention or document any specific 
duties performed by the unit members along the DMZ..l 
According to military records, herbicides were used in 
Korea between 1968 and 1969.  The documentation states 
that the Republic of Korea Armed Forces used chemical 
herbicides alone the southern boundary of the 
Demilitarized Zone form April 1968 to July 1969, as 
part of the counter-infiltration operations.  The 
herbicides were applied using hand sprayers and M8A2 
trailer mounted decontamination apparatus.  Although 
United States Army Non-Commissioned Officers advised 
Republic of Korea personnel in the use of herbicides, 
no United States personnel are known to have been 
actually involved in their application.

There is no affirmative evidence to establish that the 
Veteran was exposed to Agent Orange during his active 
military service in the Korean DMZ per 38 C.F.R. 
§ 3.307(a)(6)(iv).   Therefore, service connection on a 
presumptive basis as a result of herbicide exposure is not 
warranted.  

The VA concedes exposure to herbicides for Veterans who 
served between April 1, 1968, and August 31, 1971, in a unit 
that, as determined by the Department of Defense (DOD), 
operated in or near the Korean DMZ in an area in which 
herbicides are known to have been applied during that 
period.  38 C.F.R. § 3.307(a)(6)(iv).  VA further advises in 
the M21-1MR that a "request to the JSRRC [Joint Services 
Records Research Center] for verification of exposure to 
herbicides" is appropriate where a "[v]eteran claims 
exposure in Korea, and his/her service was not between April 
1, 1968, and August 31, 1971." M21-1MR, pt. IV, subpart ii, 
ch. 2, sec. C, subch. 10(p) (emphasis in original).

The Veteran initially contended that he was exposed to Agent 
Orange while in service in Korea in 1968, and further 
explained that he performed the duty of a Forward Observer 
on two occasions, where he spent a total of four to five 
days on the Korean DMZ hiking to the outposts located on the 
Korean DMZ carrying food supplies.  The Veteran indicated 
that he may have been exposed to herbicides while hiking 
through the DMZ to the outposts.  The Veteran's service 
personnel records and DD-214 indicate that he served active 
duty in Korea from February 6, 1968 to February 1969.  The 
Veteran's personnel service records support his assertions 
that he served as a Forward Observer as they include a 
notation that he served as an "FO" effective February 6, 
1968 to April 1, 1968.  

As part of the Veteran's service in Korea occurred prior to 
April 1, 1968, which is the date the Department of Defense 
(DOD) acknowledged using herbicides in the Korean 
Demilitarized Zone (DMZ), a JSRRC inquiry was conducted.  
The unit histories from 1968 and 1969 generated by the JSRRC 
for units the Veteran served in do not mention or document 
any specific duties performed by the unit members along the 
DMZ, so the unit histories do not contradict the Veteran's 
assertions that he hiked into the DMZ while a Forward 
Observer.  However, the evidence is against a finding that 
the Veteran was exposed to herbicides during the period 
between February 6, 1968 and April 1, 1968 since JSSRC 
research indicated that the unit histories for the 
battalions the Veteran served in do not document the use, 
storage, spraying, or transportation of herbicides in 1968 
and 1969.  Since the official unit histories do not document 
use, storage, spraying, or transportation of herbicides by 
those units during the timeframe between February 6 and 
April 1, 1968 when the Veteran operated as a Forward 
Observer, the unit histories are against the Veteran's 
assertions of exposure to herbicides during that time.  

The Veteran also contended in his October 2009 statement 
that he was exposed to Agent Orange while in service in 
Korea from January 1968 to February 1969 and his compound 
was sprayed.  The Veteran is competent to state what he 
remembers from his service in Korea based on his personal 
observations and experience, but the other evidence in the 
record contradicts his assertions and minimize the 
credibility of the statements.  For example, the Veteran was 
in transit to Korea in January 1968, and did not arrive and 
obtain an assignment until February 6, 1968 per his record 
of assignments.  Thus, his argument that his compound was 
sprayed is unsupported by his personnel records for the time 
between January 1968 and February 6, 1968 because the 
records show that the Veteran was not in Korea for this span 
of time to know whether or not the compound was actually 
being sprayed.  As for the period of time from February 6, 
1968 to the end of his service in Korea, the only evidence 
is the Veteran's assertion that the compound was sprayed 
during this period.  However, the RO sought verification of 
the Veteran's exposure with the JSRRC, and the research is 
also against the Veteran's assertions since the report 
stated that the 1968 and 1969 histories of the battalion the 
Veteran served in, which were stationed at Camp Hartell and 
Camp Paine, did not document the use, storage, spraying, or 
transportation of herbicides.  Finally, although the 
Veteran's battalion served at military bases three and seven 
miles away from the Korean DMZ, the battalion and units the 
Veteran served with are not included in the table of units 
or other military entities that DOD has identified as 
operating in or near the Korean DMZ during the qualifying 
time period.  See VA Adjudication Procedures Manual, M21-1MR 
IV.ii.2.C.10.p.  Thus, the preponderance of the evidence is 
against a finding that the Veteran was exposed to herbicides 
when his compound was sprayed.  Based on the foregoing, the 
evidence is against a finding that the Veteran was exposed 
to herbicides in service, and thus incurred an in-service 
event, injury, or disease.  

As for service connection under 38 C.F.R. § 3.309(a) and 
3.303(b) due to chronic disease, the evidence is against a 
finding of service connection on a presumptive basis for the 
Veteran's diabetes mellitus, type II.  Although diabetes 
mellitus is a chronic disease listed in 38 C.F.R. 
§ 3.309(a), it was not shown in service as the service 
treatment records do not include notations of diabetes 
mellitus, the Veteran's endocrine system was normal on 
examination, and laboratory testing showed that findings for 
sugar were negative.  In addition, the record does not 
indicate that the Veteran continually suffered from symptoms 
of diabetes mellitus type II since service that were later 
determined to constitute the condition in order to prevail 
via continuity of symptomatology.  Finally, the Veteran's 
diabetes mellitus, type II was diagnosed approximately 33 
years after military service ended, which was well beyond 
the applicable presumptive period of one year as specified 
by 38 C.F.R. § 3.307.  Thus, the evidence is against a 
finding that the Veteran is entitled to service connection 
for diabetes mellitus, type II based on the chronic disease 
presumption.  

As for service connection on a direct basis, the evidence is 
against a finding that the Veteran is entitled to service 
connection on this basis.  Although the Veteran has a 
present disability of diabetes mellitus, type II, the 
evidence is against his assertion that an event, injury, or 
disease occurred in service as discussed above.  As the 
evidence is against a finding of an in-service event, 
injury, or disease, the Board need not reach the issue of a 
nexus.

Based on the foregoing, the Board finds that service 
connection is not warranted for the Veteran's diabetes 
mellitus, type II.  The evidence is against a finding of an 
in-service incurrence of a disease, injury, or event.  In 
reaching this decision, the Board considered the 
applicability of the benefit of the doubt doctrine.  The 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is thus inapplicable in this 
case.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  





        CONTINUE ON THE NEXT PAGE
ORDER


Entitlement to service connection for type II diabetes 
mellitus, to include as due to herbicide exposure, is 
denied.





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


